        Case 1:19-cr-00725-JPO Document 218 Filed 09/21/21 Page 1 of 42




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------            x
                                              :
UNITED STATES OF AMERICA
                                              :
               - v. -
                                              :   S3 19 Cr. 725 (JPO)
LEV PARNAS and
ANDREY KUKUSHKIN,                             :

                             Defendants.      :

----------------------------------            x




                                    THE GOVERNMENT’S
                                    MOTIONS IN LIMINE




                                                    AUDREY STRAUSS
                                                    United States Attorney
                                                    Southern District of New York



Aline R. Flodr
Nicolas Roos
Hagan Scotten
Assistant United States Attorneys
        - Of Counsel -
               Case 1:19-cr-00725-JPO Document 218 Filed 09/21/21 Page 2 of 42




                                                               TABLE OF CONTENTS

PRELIMINARY STATEMENT ................................................................................................................................ 1
I.    The Statements of the Defendants’ Co-conspirators in the Foreign Donor Scheme Are Admissible ........... 2
       A.       Applicable Law ............................................................................................................................................ 2
       B.       Discussion .................................................................................................................................................... 5
II. The Statements of Parnas’s Employee Are Admissible Against Him, and Are Not Offered for Their
    Truth Against Kukushkin .................................................................................................................................. 10
III. Cross-Examination of FBI Witnesses Should Be Limited to the Scope of Their Direct Testimony and
     Matters Affecting Their Credibility .................................................................................................................. 12
       A.       Applicable Law .......................................................................................................................................... 13
       B.       Discussion .................................................................................................................................................. 14
IV. The Presence of Lawyers During Some of the Charged Conduct Does Not Suggest that the
    Defendants Intended to Act Lawfully ............................................................................................................... 16
V. Evidence of Acts that Occurred After the Completion of the Charged Conduct Does Not Bear on the
   Defendant’s Intent .............................................................................................................................................. 17
VI. Arguments and Evidence Sounding in Nullification Should Be Excluded .................................................... 19
       A.       Applicable Law .......................................................................................................................................... 19
       B.       Discussion .................................................................................................................................................. 20
VII. Irrelevant, Confusing, and Unfairly Prejudicial Subjects of Cross-Examination Should be Excluded...... 21
       A.       Applicable Law .......................................................................................................................................... 22
       B.       Discussion .................................................................................................................................................. 23
VIII.           Parnas’s Proffer Agreement is Enforceable Against Him .................................................................... 30
       A.       Applicable Law .......................................................................................................................................... 31
       B.       Discussion .................................................................................................................................................. 32
IX. Parnas’s Diversion of Some of the Donation Funds Is Intertwined with the Charged Conduct ................. 35
       A.       Applicable Law .......................................................................................................................................... 35
       B.       Discussion .................................................................................................................................................. 36
X. This Court Should Rule on the Defendants’ Ability to Impeach Each Other’s Credibility Before
   Trial ................................................................................................................................................................... 38
CONCLUSION .......................................................................................................................................................... 40




                                                                                      ii
        Case 1:19-cr-00725-JPO Document 218 Filed 09/21/21 Page 3 of 42




                                PRELIMINARY STATEMENT

       The Government respectfully submits these motions in limine in advance of the trial of

defendants Lev Parnas and Andrey Kukushkin. At trial, the Government expects to prove three

counts arising from the efforts of Parnas, Kukushkin, and their co-conspirators to donate money

belonging to a Russian businessman to candidates in the 2018 election cycle (the “Foreign Donor

Scheme”): Count One charges both defendants with conspiring to (a) contribute a foreign

national’s money in federal and state elections, (b) make such contributions in the names of others;

and (c) defraud the Federal Election Commission (the “FEC”). Count Two charges Parnas with

soliciting over $25,000 in contributions from a foreign national. Count Three charges both

defendants with aiding and abetting the making of over $25,000 in direct and indirect contributions

by a foreign national.

       The Government will further prove three counts arising from Parnas’s role in making

contributions to candidates and campaign committees in names other than the name of the person

who was the true source of the funds (the “Straw Donor Scheme”), and Parnas’s lies to the FEC to

cover up that crime: Count Four charges Parnas with conspiring to (a) make contributions in the

names of persons other than the true source of the funds, and (b) defraud the FEC. Count Five

charges Parnas with making false statements to the FEC to cover up some of those straw donations.

Count Six charges Parnas with falsifying an affidavit to the FEC concerning the same straw

donations. The following motions seek to admit evidence that is probative of those charges, and

exclude evidence that is irrelevant, confusing, or otherwise inadmissible, consistent with the

Federal Rules of Evidence.




                                                 1
         Case 1:19-cr-00725-JPO Document 218 Filed 09/21/21 Page 4 of 42




I.      The Statements of the Defendants’ Co-conspirators in the Foreign Donor Scheme
        Are Admissible

        At trial, the Government intends to offer out-of-court statements made by Parnas,

Kukushkin, Igor Fruman, David Correia, and Andrey Muraviev as statements of co-conspirators

in the Foreign Donor Scheme, made during and in furtherance of that conspiracy, under Federal

Rule of Evidence 801(d)(2)(E).1 This Court is already familiar with Parnas, Kukushkin, Fruman,

and Correia. Muraviev is the wealthy Russian businessman who funded the donations, and is

described as Foreign National-1 in the indictment.2 Because each of those five individuals

participated in a conspiracy to donate Muraviev’s money to U.S. political candidates, the

statements they made to carry out that conspiracy are admissible for their truth against Parnas and

Kukushkin in proving the counts arising from the Foreign Donor Scheme.

     A. Applicable Law

        Federal Rule of Evidence Rule 801(d)(2)(E) provides in relevant part that “[a] statement is

not hearsay if . . . the statement is offered against an opposing party and was made by the party’s

co-conspirator during and in furtherance of the conspiracy.” To admit a statement under this rule,

a court must find by a preponderance of the evidence that a conspiracy including the defendant

and the declarant existed and that the statement was made during the course and in furtherance of



1
        The statements of Parnas and Kukushkin are offered against each other under Rule
801(d)(2)(E), but against the declarant himself as the statement of a party opponent under Rule
801(d)(2)(A). See generally United States v. Yousef, 327 F.3d 56, 153 (2d Cir. 2003) (although a
defendant may not offer his prior out-of-court statements in his defense, the Government can offer
those statements against the defendant). The Government does not understand the defendants to
contest the uncontroversial proposition that their own statements may be admitted against them,
but the defendants have informed the Government that they object to the application of Rule
801(d)(2)(E).
2
        The Government has previously redacted Muraviev’s name in public filings (see, e.g., Dkt.
163 at 6-8), but no longer does so here given that a trial at which Muraviev’s name will frequently
be invoked is now imminent.

                                                 2
        Case 1:19-cr-00725-JPO Document 218 Filed 09/21/21 Page 5 of 42




that conspiracy. Bourjaily v. United States, 483 U.S. 171, 175 (1987); United States v. Gigante,

166 F.3d 75, 82 (2d Cir. 1999). The Court does not, however, need to determine that criminal

conspiracy involving the defendants existed prior to hearing the evidence at trial: The Second

Circuit has made clear that “statements proffered as co-conspirator statements may be admitted in

evidence on a conditional basis, subject to the later submission of the necessary evidence”

establishing that a conspiracy involving the defendant existed. United States v. Tracy, 12 F.3d

1186, 1199 (2d Cir. 1993) (citing United States v. Geaney, 417 F.2d 116, 1120 (2d Cir. 1969)).

When determining whether the predicate conspiracy has been established, a court is not bound by

the Federal Rules of Evidence, see Fed. R. Evid. 104(a), and the “may consider the hearsay

statement itself” as evidence of “the existence of a conspiracy.” United States v. Padilla, 203 F.3d

156, 161 (2d Cir. 2000) (citing Bourjaily, 483 U.S. at 181).

       To be in furtherance of a conspiracy, the statement must in some way have been designed

to promote or facilitate achievement of a goal of the conspiracy. Under this standard, a co-

conspirator statement is admissible if it “reasonably [can] be interpreted as encouraging a co-

conspirator or other person to advance the conspiracy, or as enhancing a co-conspirator or other

person’s usefulness to the conspiracy.” United States v. Tarantino, 846 F.2d 1384, 1412 (D.C.

Cir. 1988). Thus, statements are in furtherance of the conspiracy if they, among other things: (1)

provide an update about the status or progress of the conspiracy, see United States v. Desena, 260

F.3d 150, 158 (2d Cir. 2001); (2) “prompt the listener . . . to respond in a way that promotes or

facilitates the carrying out of a criminal activity,” Maldonado-Rivera, 922 F.2d at 958; (3) “seek

to induce a co-conspirator’s assistance,” Desena, 260 F.3d at 158 (internal quotations omitted); (4)

“provide reassurance,” id.; (5) “serve to foster trust and cohesiveness,” id.; United States v.




                                                 3
         Case 1:19-cr-00725-JPO Document 218 Filed 09/21/21 Page 6 of 42




Simmons, 923 F.2d 934, 945 (2d Cir. 1991); or (6) “facilitate and protect” the conspiratorial

activities, United States v. Diaz, 176 F.3d 52, 87 (2d Cir. 1999).

       A co-conspirator’s narrative description of a past event will still be a statement in

furtherance of the conspiracy if the narration serves “some current purpose in the conspiracy.”

United States v. Thai, 29 F.3d 795, 813 (2d Cir. 1994); see also Dresna, 260 F.3d at 159;

Maldonado-Rivera, 922 F.2d at 958; United States v. Flaharty, 295 F.3d 182, 199-200 (2d Cir.

2002). Indeed, “[s]tatements that describe past events are in furtherance of the conspiracy if they

are made . . . simply to keep coconspirators abreast of current developments and problems facing

the group.” United States v. Jefferson, 215 F.3d 820, 824 (8th Cir. 2000) (internal quotation marks

omitted). For example, in United States v. Lozano-Reyes, 101 F.3d 686, 1996 WL 313934, at *2

(2d Cir. 1996), the Second Circuit affirmed admission of co-conspirator statements relating to past

events because the statements served a current purpose in the conspiracy, namely, “to engender

trust, to increase [the witness’s] familiarity with the conspiracy’s modus operandi, and to outline

future conspiratorial actions and the anticipated profits.”

       Although the declarant and the defendant must be members of the conspiracy under Rule

801(d)(2)(E), the person to whom the statement was made need not be. A defendant’s co-

conspirator can advance the conspiracy by, for example, making statements to innocent parties

that nonetheless advance the conspiracy’s goals. See United States v. Rivera, 22 F.3d 430, 436

(2d Cir. 1994) (statements “communicating with a person who is not a member of the conspiracy

in a way that is designed to help the coconspirators to achieve the conspiracy’s goals” further the

conspiracy and are admissible under Rule 801(d)(2)(E)).




                                                  4
         Case 1:19-cr-00725-JPO Document 218 Filed 09/21/21 Page 7 of 42




    B. Discussion

       The Government expects the evidence to prove that Parnas, Kukushkin, Fruman, Correia,

and Muraviev agreed to use Muraviev’s money to fund donations to political candidates in the

2018 U.S. elections, thereby conspiring to violate the federal law against donations by foreign

nationals. (See Dkt. 163, at 6-8). This Court should therefore conditionally admit statements that

furthered such a conspiracy during trial, then fully admit those statements at the close of the

Government’s case, assuming the Court finds the conspiracy proven by a preponderance of the

evidence. See Tracy, 12 F.3d at 1200.

       The bulk of the co-conspirator statements at issue were made in electronic

communications, such as emails, text messages, and chats using WhatsApp. The Government has

marked records of these statements as exhibits and disclosed them to the defense. In general, the

statements concern such matters as transferring money from Muraviev to the control of Parnas,

Fruman, and Correia (see, e.g., GX 33, 39, 42, 58, 82); donating Muraviev’s money to U.S.

political candidates (see, e.g., GX 33, 40, 42, 43, 53, 56, 58, 82); the legalized cannabis businesses

the group planned to operate and the political benefits those businesses would derive from the

donations (see, e.g., GX 33, 38, 39, 43, 50, 53, 56, 59, 75, 77, 78, 81, 86); and the need to conceal

the criminal aspects of these actions (see, e.g., GX 58, 82, 83, 136, 137), among other matters.3

       Those statements are far too numerous to discuss comprehensively here, but an example

may be helpful to the Court in ruling on the conditional admissibility of similar statements as the

Government offers them at trial.       GX 14 is an exchange of WhatsApp messages between

Kukushkin and Fruman. These messages show the two sides of the agreement coming together:



3
        The Government will provide the Court current copies of its exhibits and the 18 U.S.C.
§ 3500 material for its witnesses on September 28, 2021—the same date the defendants’ response
to these motions are due—so that the Court may refer to them in analyzing the motions.

                                                  5
         Case 1:19-cr-00725-JPO Document 218 Filed 09/21/21 Page 8 of 42




The American political operation of Parnas, Fruman, and Correia with the Russian business

operation of Muraviev, Kukushkin, and Muraviev’s other lieutenants. On June 2, 2018, Kukushkin

wrote to Fruman, “we will resolve it with you and Andrey will support $.” Fruman replied, “Great

!!!” Other evidence—such as the testimony of witnesses familiar with Kukushkin and Muraviev,

and subsequent messages involving Muraviev himself—will show that the “Andrey” who “will

support $” is Andrey Muraviev. Twelve days later, Kukushkin wrote Fruman, “Hi, everything is

moving . . . How are you?” Fruman replied, “Great!!!, We are working Washington!!!” These

statements furthered the conspiracy because they provide an update about the progress of the

conspiracy, Desena, 260 F.3d at 158, and “prompt the listener . . . to respond in a way that promotes

or facilitates the carrying out of a criminal activity,” Maldonado-Rivera, 922 F.2d at 958, among

other purposes. That is, Kukushkin established that Muraviev’s money would support the group

venture and told Fruman that matters on his side were “moving,” to which Fruman provided a

similar status update, explaining that his side was engaged in the contemplated political efforts

(“working Washington”). Thus, assuming the Government proves the existence of the criminal

conspiracy between Kukushkin, Fruman, and Parnas, GX 14’s statements are admissible for their

truth against both trial defendants.

       It should further be noted that much of the relevant content in these electronic messages

need not satisfy a hearsay exception such as Rule 801(d)(2)(E), because it does not constitute

hearsay. To choose an example from later in the conspiracy’s evolution, by early October 2018

Muraviev’s side had wired approximately $500,000 to Parnas’s side, and the conspiracy had

formed a corporation called Strategic Investment Group, or “SIG,” to carry out the cannabis

business that would benefit from the political favor generated by the illegal campaign

contributions. Parnas, Fruman, and Correia composed a document called the “SIG Contribution



                                                 6
         Case 1:19-cr-00725-JPO Document 218 Filed 09/21/21 Page 9 of 42




list.” (GX 61-A-5).4 The SIG Contribution List is a chart showing contributions to various

political candidates, with donations classified as either “Paid” or “Committed.” (Id.). Fruman

then sent that list to Muraviev and Kukushkin, and requested that the Russian side of the operation

transfer another $500,000 to the American side, as the group’s agreement had originally

contemplated.

       The creation, transmission, and effect of the SIG Contribution List appears in a series of

electronic messages. In emails and WhatsApp chats on October 9, 2018, Correia circulated an

initial draft of the list, and received input on its content from Parnas and Fruman. (GX 54, 144-

46). Later that same day, Fruman forwarded the list separately to Muraviev and Kukushkin. (GX

58). Kukushkin told Fruman to send the list to “the group” (id.), referring to a running group chat

between Parnas, Fruman, Kukushkin, and Muraviev. Fruman did so. (GX 61). The next day, the

one-on-one chat between Fruman and Kukushkin shows that Fruman and Kukushkin discussed

how to transfer more of Muraviev’s money. Among other things, Kukushkin stated that he spoke

with Muraviev’s CFO, Alexander Mikhalev, a/k/a “Sanya,” who is “waiting on approval from

Andrey [Muraviev] regarding transfer.”5 Fruman stated that he spoke with Muraviev, and that

rather than transferring the money to SIG, “it is better to use the old scheme to avoid problems


4
        The SIG Contribution List appears as a sub-exhibit in several different Government
exhibits, because it was exchanged among the co-conspirators in several different electronic
messages. In numbering its sub-exhibits, the Government has generally used an “A” to indicate
that the sub-exhibit is part of a larger exhibit. Where that larger exhibit is a series of chats or text
exchanges, the Government has added another number to reflect which specific chat or text the
sub-exhibit was attached to. For example, GX 61-A-5 is a copy of the SIG Contribution List
attached to the fifth chat in GX 61, a WhatsApp chat between Parnas, Kukushkin, Muraviev, and
Fruman. But the SIG Contribution List can also be found at GX 58-A-70, a WhatsApp exchange
between only Kukushkin and Fruman, because Fruman sent the list directly to Kukushkin before
sending it to the larger group.
5
        A preponderance of the evidence shows that Mikhalev should also be considered a co-
conspirator, although the Government is not presently aware of any of his statements that it would
offer for its truth.

                                                   7
        Case 1:19-cr-00725-JPO Document 218 Filed 09/21/21 Page 10 of 42




later.” (GX 58). The “old scheme” refers to the method used to transfer the first $500,000, where

Mikhalev made arrangements with Fruman’s brother, Steven Fruman, to transfer Muraviev’s

money to a New York corporation operated by the Frumans. This will be shown in several ways,

including that shortly after Fruman relayed Muraviev’s guidance to use “the old scheme,”

Mikhalev reached out to Steven Fruman through the same WhatsApp chain used during the first

transfer, stating “I need to send you the second tranche” and proceeding to arrange another

$500,000 transfer. (GX 48).

       The evidence described in the preceding paragraph includes several co-conspirator

statements, such as Kukushkin’s statement that he was waiting on Muraviev to approve the

transfer, and Fruman’s statement that he had spoken with Muraviev in determining which

corporation should receive the funds. Those statements plainly furthered the conspiracy, as they

directly sought to accomplish its core illegal objective: the donation of a foreign national’s money

to U.S. political campaigns. But many of the other words exchanged along the way are not

statements. For example, in drafting the SIG Contribution List, Parnas and Fruman directed

Correia to include particular candidates or political action committees (“PACs”), sometimes with

specific donation amounts. (E.g., GX 54 at 5 (Parnas: “America first [a PAC] 250 Pete sessions

[a congressman] 100”); id. (Fruman: “In ny we have to mention Andrew Cuomo”)). These

directions are imperatives, not statements, and thus cannot be hearsay. See Fed. R. Evid. 801(c)

(defining hearsay, in part, as “a statement”); United States v. Bellomo, 176 F.3d 580, 586 (2d Cir.

1999) (“Statements offered as evidence of commands . . . rather than for the truth of the matter

asserted therein, are not hearsay.”).

       Other declarations that might be considered statements are nonetheless not offered for their

truth, and thus need not satisfy Rule 801(d)(2)(E). For example, although the SIG Contribution



                                                 8
        Case 1:19-cr-00725-JPO Document 218 Filed 09/21/21 Page 11 of 42




List plainly advanced the conspiracy, its significance is not in the truth of the donations it described

as paid or committed, but rather as evidence of the mutual agreement to use Muraviev’s money

for political donations. See, e.g., United States v. Quinones, 511 F.3d 289, 312 (2d Cir. 2007)

(approving admission of statement not for truth but to show state of mind); Smith v. Duncan, 411

F.3d 340, 346 n.4 (2d Cir. 2005) (same).6 The same is true for the exchange between Steven

Fruman and Mikhalev about the transfers of Muraviev’s money. The truth of any of their particular

statements is irrelevant—for example, it does not matter whether Mikhalev actually had a “need”

to send “the second tranche.” What matters is that these two individuals discussed repeating the

same method of transferring $500,000 from Muraviev to Parnas’s side of the conspiracy

immediately after Kukushkin received the guidance to use “the old scheme” for further funding

the objectives outlined in the SIG Contribution List, thus helping show the meaning of “the old

scheme.” See United States v. Pedroza, 750 F.2d 187, 200 (2d Cir. 1987) (“When statements by

an out-of-court declarant are admitted as background, they are properly so admitted not as proof

of the truth of the matters asserted but rather to show the circumstances surrounding the events,

providing explanation for such matters as the understanding or intent with which certain acts were

performed.”).7




6
        Although the SIG Contribution List generally tracks Parnas’s political activity, it
significantly exaggerates his expenditures, presumably in an effort to convince Muraviev that his
money had been, and would be, well spent. For example, the list includes $125,000 “Paid” to
then-New York Governor Andrew Cuomo, but the Government is aware no evidence that Parnas,
Fruman, Correia, or anyone acting at their behest actually made this payment.
7
       Rule 801(d)(2)(E) would also support the admission of statements Fruman or Correia made
during and in furtherance of the Straw Donor Scheme against Parnas. The Government has not,
however, yet identified any such statements it intends to offer.

                                                   9
        Case 1:19-cr-00725-JPO Document 218 Filed 09/21/21 Page 12 of 42




II.    The Statements of Parnas’s Employee Are Admissible Against Him, and Are Not
       Offered for Their Truth Against Kukushkin

       Deanna Van Rensburg, who is expected to testify during the Government’s case, served as

Parnas’s personal assistant from approximately April 2018 until his arrest. In that capacity, Van

Rensburg executed many of the campaign contributions at issue in this case, filling out contribution

forms and providing credit card numbers at Parnas’s direction. Van Rensburg also coordinated

other logistics for Parnas and those doing business with him, such as travel, meetings, and even a

family celebration. While doing so, Van Rensburg made relevant statements in emails, texts, and

chats that the Government will offer against Parnas under Federal Rule of Evidence 801(d)(2)(D).

       That rule provides that a statement “made by the party’s agent or employee on a matter

within the scope of that relationship and while it existed” is not hearsay when offered against that

party. Fed. R. Evid. 801(d)(2)(D). For the statements to fall within the scope of that relationship,

they need only “relate[] to a matter within the scope of the agency.” Pappas v. Middle Earth

Condominium Ass’n, 963 F.2d 534, 537 (2d Cir. 1992). “The authority granted in the agency

relationship need not include authority to make damaging statements, but simply the authority to

take action about which the statements relate.” Id. at 537. Thus, the Circuit has explained that a

nurse’s statement to a patient about purging files in a doctor’s office was admissible against the

doctor both because helping to maintain files was within the scope of the nurse’s work and because

discussing such matters with patients was within scope of her work, even if “file purging” was not.

United States v. Lauersen, 348 F.3d 329, 340 (2d Cir. 2003).

       Because Van Rensburg worked for Parnas and was authorized to work on the matters at

issue, her statements are admissible against him. Thus, for example, on June 22, 2018 Van

Rensburg texted a staffer for Congressman Pete Sessions, “Lev and Igor want to do a donation

now and then get the rest of the donations to you by the 30th.” (GX 20). This statement led to a


                                                10
        Case 1:19-cr-00725-JPO Document 218 Filed 09/21/21 Page 13 of 42




$2,700 donation funded by Fruman but made in Parnas’s name—which it had to be, given that

Fruman would reach his legal donation limit by separately donating $2,700 to Sessions in

Fruman’s own name. Because Van Rensburg made the statement while employed by Parnas to

handle matters including campaign contributions, it is admissible against Parnas for its truth under

Rule 801(d)(2)(D).

       The Government will also offer different emails and messages sent by Van Rensburg that

are relevant to the Foreign Donor Scheme. Because Van Rensburg was not Kukushkin’s employee

or co-conspirator, those messages are not admissible for their truth against him—and the

Government will not offer them for that purpose.

       For example, on October 1, 2018, Van Rensburg chatted with Parnas and Kukushkin about

whether she should pay for Kukushkin’s travel using some of the $500,000 Muraviev had already

provided—as Kukushkin believed—or whether Kukushkin would pay from other funds—as

Parnas insisted. (See GX 55 to 57). Nothing Van Rensburg stated during those conversations is

offered for its truth; it is not, for example, independently significant that Van Rensburg did “not

have authorization to give C[redit]C[ard] info” to Kukushkin. Rather, these statements (as well as

Van Rensburg’s questions, requests, apologies, and other non-hearsay in the same chats) provide

background for other WhatsApp conversations in which Kukushkin and fellow co-conspirators—

while arguing about this travel expense question—make statements that help prove the conspiracy.

For example, in his arguments with Van Rensburg, Kukushkin stated to her that he “funded Global

Energy for all our planned endeavors.” (GX 56 at 1). That statement is particularly probative in

that it directly follows an exchange between Correia and Kukushkin—also on the subject of the

latter’s travel expenses—in which Correia stated that the first $500,000 investment was solely for

“charitable/political donations,” and Kukushkin responded not by disagreeing, but merely insisting



                                                11
        Case 1:19-cr-00725-JPO Document 218 Filed 09/21/21 Page 14 of 42




that “10% of the existing donation funds” be set aside for travel and other “business necessities.”

(GX 52, at 2).

       For the foregoing reasons, Van Rensburg’s prior statements on matters concerning the

Straw Donor Scheme are admissible against Parnas for the truth of the matters those statements

assert, and will be offered to prove Counts Four through Six, in which Parnas alone is charged.

Van Rensburg’s statements concerning matters related to the Foreign Donor Scheme are not

offered for their truth against Kukushkin, and thus will not be used for that purpose in proving

Counts One through Three. To the extent Kukushkin identifies any statement of Van Rensburg’s

that might be considered by the jury for an improper purpose, the Government consents to a

limiting instruction.

III.   Cross-Examination of FBI Witnesses Should Be Limited to the Scope of Their
       Direct Testimony and Matters Affecting Their Credibility

       The Government expects to call three witnesses employed by the FBI: Supervisory Special

Agent Ellen Thomas, Special Agent Jacob Balog, and forensic accountant Kimberly Espinoza.

Agent Thomas led the team that executed the search warrant at Parnas’s residence. She will testify

primarily about the type and nature of the building she searched, the execution of the search, and

relevant documents found there. Agent Balog recently joined the New York FBI team assigned to

this case. He will testify concerning summary charts—such as timelines—prepared from other

exhibits in this case, and draw the jury’s attention to portions of those underlying exhibits. Ms.

Espinoza is in the process of creating summary charts focused on the flow of funds at issue in this

case. She will testify about those charts, and may also draw the jury’s attention to other exhibits

relevant to the same subject matter. In order to ensure efficient presentation of the evidence, the




                                                12
        Case 1:19-cr-00725-JPO Document 218 Filed 09/21/21 Page 15 of 42




Government respectfully requests that the cross-examination of these witnesses be limited to the

scope of their direct testimony, and matters affecting their credibility.8

    A. Applicable Law

       Rule 611(b) of the Federal Rules of Evidence limits the scope of cross-examination “to the

subject matter of the direct examination and matters affecting the credibility of the witness.” Fed.

R. Evid. 611(b); see Baker v. Goldman Sachs & Co., 669 F.3d 105, 110 (2d Cir. 2012). Thus,

defendants may not conduct cross examination that exceeds the scope of the direct examination

solely because the witness is an agent involved in investigating the defendant. See, e.g., United

States v. Koskerides, 877 F.2d 1129, 1136 (2d Cir. 1989) (affirming district court’s limitation of

cross-examination of case agents to scope of direct testimony); United States v. McLaughlin, 957

F.2d 12, 18 (1st Cir. 1992) (affirming limitation of cross-examination of government agents to

scope of direct because “a party has no right, unless the court in the exercise of its discretion

allows, to cross-examine a witness beyond the subject matter of his direct examination and beyond

matters affecting credibility.”); United States v. Ellis, 156 F.3d 493 (3d Cir. 1998) (affirming

district court’s ruling that where agent’s testimony was limited to authenticity of tape recordings

which defendant did not challenge, agent could not be examined on other topics because his

credibility was not at issue); United States v. Adeniyi, 2004 WL 1077963, at *3 (S.D.N.Y. May

12, 2004) (“The Court is also unpersuaded by Defendant’s apparent contention that [the case

agent’s] acknowledgment during direct examination that he had participated in an investigation of

Defendant, coupled with [the case agent’s] testimony regarding certain specific aspects of that



8
        The Government (or the defense) may of course object to cross-examination of any witness
that exceeds Rule 611. But the Government believes wide-ranging cross-examination is
particularly likely where the witness is a member of the investigating agency, and thus respectfully
requests an advance ruling specifically as to these FBI witnesses.

                                                 13
        Case 1:19-cr-00725-JPO Document 218 Filed 09/21/21 Page 16 of 42




investigation, combined to give defense counsel carte blanche to inquire into any subject related

to the investigation of Defendant.”).

       This Court “is accorded broad discretion in controlling the scope and extent of cross-

examination.” United States v. Rivera, 971 F.2d 876, 886 (2d Cir. 1992). “In the exercise of

discretion, a district court should consider the need to ‘ascertain[ the] truth,’ ‘avoid needless

consumption of time,’ and ‘protect witnesses from harassment or undue embarrassment.’” United

States v. Whitten, 610 F.3d 168, 182-83 (2d Cir. 2010) (quoting Fed. R. Evid. 611(a)).

   B. Discussion

       A Government agent who takes the witness stand can present a tempting target for cross-

examination on subjects beyond the witness’s direct testimony, whether to attack the overall

quality of the investigation, or to introduce facts which the defense wishes to explore, on the theory

that as a Government investigator, the witness “should” know them. Those are not proper topics

for cross-examination: An inquiry into the nature of the investigation will typically be an irrelevant

distraction, because the jury must decide only whether the evidence proves guilt beyond a

reasonable doubt, not judge the manner in which the evidence was gathered. See e.g., United

States v. Malpeso, 115 F.3d 155, 162-63 (2d Cir. 1997); United States v. Reese, 933 F. Supp. 2d

579, 583-84 (S.D.N.Y. 2013) (“a defendant ‘may not argue before the jury issues relating to the

overall propriety of the Government’s investigation in this case.’” (quoting United States v.

Demosthene, 334 F. Supp. 2d 378, 380 (S.D.N.Y. 2004)). And to the extent the defense has facts

it wishes to prove or evidence it wishes to offer, the appropriate time to do that is in a defense case,

not through cross-examination. See, e.g., United States v. Stadtmauer, 620 F.3d 238, 272 (3d Cir.

2010) (affirming district court’s refusal to allow defendant’s introduction of evidence during cross




                                                  14
        Case 1:19-cr-00725-JPO Document 218 Filed 09/21/21 Page 17 of 42




of Government witness because the materials were “not really specifically impeachment material,

but more akin to case-in-chief type evidence.” (internal quotation marks omitted)).

       To be sure, the Court has discretion to allow the defendants to question government

witnesses about matters outside the scope of their direct testimony and unrelated to credibility, by

asking non-leading questions “as if on direct examination.” Fed. R. Evid. 611(b). But the Court

should generally decline to do so, to “avoid wasting time.” Id. 611(a). If a defendant wishes to

offer evidence, or otherwise pursue matters about which the witness did not testify, he should do

so through a witness who is familiar with and prepared to testify on that subject, which both

complies with Rule 611 and will offer a faster, clearer, and less laborious presentation to the jury.

See, e.g., United States v. Londonio, 17 Cr. 89 (CS), Dkt. 857 (requesting that scope of cross be

limited to scope of direct for purposes of efficiency, and that exploration of other matters be

conducted during defense case); Tr. 592 (granting request) (S.D.N.Y. 2019).9

       To choose one example, Agent Balog will testify about summary charts showing a timeline

of events significant to the Government’s case, and read from certain exhibits relevant to that

timeline. See United States v. Ho, 984 F.3d 191, 209-10 (2d Cir. 2020) (approving such

testimony); United States v. Skelos, No. 15 Cr. 317, Tr. 2252-57, 2262 (S.D.N.Y. 2015) (same).

The defendants may well believe that other events, not depicted in Balog’s charts or mentioned in

his testimony, support their view of the case. But especially because Balog is not a percipient

witness, and rather testifying only about charts and documents identified by the prosecution team,



9
       When courts do exercise their discretion to deviate from Rule 611(b), it is often to avoid
the need for recalling a witness during the defense case. But the witnesses at issue here are
Government agents testifying as part of their job, who can be recalled without any inconvenience.
Thus, to the extent the defense claims any of the FBI witnesses is particularly able to present
defense evidence unrelated to the witness’s direct testimony, that can readily be done during the
defense case.

                                                 15
         Case 1:19-cr-00725-JPO Document 218 Filed 09/21/21 Page 18 of 42




asking him about other documents or events plainly lies outside the scope of his testimony, and

has no bearing on his credibility as a summary witness testifying only that the events which do

appear in the charts accurately reflect the cited exhibits. See United States v. Calk, 19 Cr. 366

(LGS), Tr. 338 (S.D.N.Y. June 29, 2019) (so holding with respect to similar summary witness);

Whitten, 610 F.3d at 183 (district courts have broad discretion to manage the timing of evidence).10

IV.      The Presence of Lawyers During Some of the Charged Conduct Does Not Suggest
         that the Defendants Intended to Act Lawfully

         The defendants consulted with attorneys at various times during the conduct at issue in this

case, but not about the crimes alleged to have occurred here. For example, the defendants

consulted with a Nevada lawyer about obtaining licenses to operate cannabis businesses in that

state. Parnas also consulted with attorneys in responding to the FEC complaint, which led to

Parnas signing the affidavit that is the subject of Counts Five and Six. The Government may call

the Nevada cannabis lawyer to testify about the legal hurdles that the defendants faced in obtaining

state licenses, which helps establish their motive in making large donations to Nevada politicians

who the defendants believed could assist in this process. The Government may also call the law

firm associate who notarized Parnas’s FEC response, to show that Parnas signed the affidavit

containing the false statements at issue, and that he did so in Manhattan, thereby establishing

venue.

         Both defendants have confirmed that they will not attempt to present an advice-of-counsel

defense, or otherwise argue that their conduct was lawful because they relied on the advice of

attorneys. Because neither defendant is offering an advice-of-counsel defense, the presence of



10
        The defense certainly remains free to ask Agent Balog whether the evidence presented in
his charts and testimony was chosen by the prosecutors, a common point of cross-examination for
any summary witness.

                                                 16
        Case 1:19-cr-00725-JPO Document 218 Filed 09/21/21 Page 19 of 42




lawyers during parts of the charged conduct has no bearing on the defendants’ guilt or innocence.

The Government therefore moves to exclude any argument or implication that the involvement of

attorneys in some of the events discussed at trial indicates that the defendants believed they were

acting legally with respect to the charged crimes, or otherwise rebuts the evidence concerning the

defendants’ mens rea. Evidence concerning a defendant’s reliance on counsel is properly excluded

where that evidence would not support an advice-of-counsel defense. See, e.g., United States v.

Sardana, 101 F. App’x 851, 854-55 (2d Cir. 2016); Farias v. Instructional Systems, Inc., 259 F.3d

91, 100-101 (2d Cir. 2001). For example, in S.E.C. v. Tourre, the court precluded the defendant

from highlighting the fact that a lawyer participated in certain communications and transactions

once it was clear that the defendant could not show a valid advice-of-counsel defense. As the court

explained:

       A lay jury could easily believe that the fact that a lawyer is present at a meeting
       means that he or she must have implicitly or explicitly “blessed” the legality of all
       aspects of a transaction. Likewise, the fact that lawyers saw and commented on
       disclosure language could be understood as “blessing” the sufficiency of that
       disclosure. This misunderstanding would give the defendant all of the essential
       benefits of an advice of counsel defense without having to bear the burden of
       proving any of the elements of the defense.

950 F. Supp. 2d 666, 683-84 (S.D.N.Y. 2013); see also S.E.C. v. Lek Securities Corp., 2019 WL

5703944, at *4 (S.D.N.Y. Nov. 5, 2019) (“References to counsel’s communications are not

relevant in the absence of an advice-of-counsel defense and should be excluded as well pursuant

to Rule 403.”).

V.     Evidence of Acts that Occurred After the Completion of the Charged Conduct Does
       Not Bear on the Defendant’s Intent

       The Government understands that both defendants intend to offer evidence of acts that

occurred after the time of the charged crimes. Parnas has indicated that he may seek to establish

certain 2019 activity involving Global Energy Producers (“GEP”), the corporate name Parnas used


                                                17
        Case 1:19-cr-00725-JPO Document 218 Filed 09/21/21 Page 20 of 42




for a $325,000 straw donation in 2018. The Government understands that Parnas views this

evidence as suggesting that Parnas believed GEP was a “real” company—as he told the FEC in his

2018 affidavit—as opposed to the empty shell it was at the time of the affidavit. Kukushkin has

indicated that he wishes to offer evidence that in 2019 and beyond, including after Kukushkin was

indicted and Muraviev was identified as “Foreign National-1” in that indictment, Muraviev sought

repayment of the money he gave to Parnas and his co-conspirators. Although the Government

does not understand the precise relevance of this evidence, it appears to relate to an argument that

Muraviev’s money was given to Parnas’s side of the conspiracy as a legitimate business

investment, and not for a willfully illegal purpose.

       This evidence should be excluded as irrelevant and confusing. Because all the actions

necessary to complete the charged offenses occurred in 2018, if the Government proves those facts,

nothing that happened in 2019 could undo the defendants’ crimes. That includes the mens rea

element: Facts post-dating the charged conduct cannot bear on the defendants’ intent, because the

intent that matters is the intent the defendants had when carrying out the criminal acts. See, e.g.,

Holloway v. United States, 526 U.S. 1, 12, (1999) (statute’s intent requirement is satisfied at

moment defendant commits charged crime); Lewis v. City of Albany Police Dep’t, 332 F. App’x.

641, 643 (2d Cir. 2009) (“Allegations concerning after-the-fact events are immaterial to . . .

state of mind.” (citation omitted)).

       With respect to GEP’s 2019 activity, the Government is aware of no evidence that Parnas

knew that activity would occur when he signed his affidavit in October 2018. That future activity

thus cannot have affected his state of mind (or any other element of Counts Five and Six), and is

therefore irrelevant. Similarly, that Muraviev would seek repayment of the money he advanced

for the illicit campaign contributions can be relevant only to the extent Kukushkin knew that



                                                 18
           Case 1:19-cr-00725-JPO Document 218 Filed 09/21/21 Page 21 of 42




Muraviev would do so when Kukushkin engaged in the charged conduct. The Government

therefore does not object to evidence from 2018 showing that the transfers of money to the

American side of the conspiracy were documented as loans. Any post hoc attempts to seek

repayment of that money, should, however, be excluded.

     VI.      Arguments and Evidence Sounding in Nullification Should Be Excluded

           The Government understands that Parnas may wish to offer evidence of aspects of his

personal life—such as his injury in a childhood car accident, the early death of his father, and that

he has several children—which would tend to elicit jurors’ sympathy. This evidence should be

excluded as irrelevant, confusing, and unfairly prejudicial.11

     A. Applicable Law

           Federal Rule of Evidence 402 provides: “Irrelevant evidence is not admissible.” Thus any

evidence that does not bear on the defendants’ guilt or innocence of the charges in the indictment

should be excluded as irrelevant. Rule 403 further states that the Court may “exclude relevant

evidence if its probative value is substantially outweighed by a danger of one or more of the

following: unfair prejudice, confusing the issues, misleading the jury, undue delay, wasting time,

or needlessly presenting cumulative evidence.” Thus any evidence that is likely to distract the jury

from the issue of guilt or innocence should be excluded under Rule 403. See United States v.

Rosado, 728 F.2d 89, 93 (2d Cir. 1984) (criticizing admission of evidence about the propriety of a

prosecution “for turning the trial away from a determination of whether the elements of the offense


11
        The defendants have agreed to avoid other distracting topics, specifically (1) any
contention that the conduct at issue would more appropriately be addressed through civil regulation
or enforcement, (2) that the jury should consider Parnas’s political activity in Ukraine, and his
subsequent attempts to offer testimony about that activity during the presidential impeachment
proceedings, and (3) that the Government or its witnesses harbor bias against him due to that
political activity (although Parnas reserves the right to argue to the Court—not the jury—that he
has been vindictively prosecuted).

                                                  19
        Case 1:19-cr-00725-JPO Document 218 Filed 09/21/21 Page 22 of 42




charged had been proved beyond a reasonable doubt into a wide-ranging inquiry into matters far

beyond the scope of legitimate issues in a criminal trial”).

        Evidence and argument that makes the defendant appear sympathetic for reasons unrelated

to the charges at issue should also be excluded as inviting the jury to acquit a defendant even where

the evidence proves his guilt beyond a reasonable doubt. That is because any attempt to seek

nullification is plainly improper. See United States v. Thomas, 116 F.3d 606, 615 (2d Cir. 1997)

(Jury nullification is “by no means a right or something that a judge should encourage or permit if

it is within his authority to prevent.”); id. at 614 (“We categorically reject the idea that, in a society

committed to the rule of law, jury nullification is desirable or that courts may permit it to occur

when it is within their authority to prevent.”); see also Sparf & Hanson v. United States, 156 U.S.

51, 102 (1895) (“Public and private safety alike would be in peril if the principle be established

that juries in criminal cases may, of right, disregard the law as expounded to them by the court,

and become a law unto themselves.”); United States v. Washington, 705 F.2d 489, 494 (D.C. Cir.

1983) (per curiam) (“A jury has no more ‘right’ to find a ‘guilty’ defendant ‘not guilty’ than it has

to find a ‘not guilty’ defendant ‘guilty,’ and the fact that the former cannot be corrected by a court,

while the latter can be, does not create a right out of the power to misapply the law. Such verdicts

are lawless, a denial of due process and constitute an exercise of erroneously seized power.”

(emphasis in original)).

     B. Discussion

        The Government is unaware of any relevant reason for the jury to consider Parnas’s family

history, personal health, or similar facts.12 Because those facts have nothing to with his guilt or


12
       Parnas has indicated he wishes to offer proof of the following facts: “Lev Parnas came to
the United States from Odessa, Ukraine—then-Soviet Russia—with his family, in late 1976 or
1977, as part of a Soviet Jewish refugee program; Lev Parnas suffered severe injury from an
automobile accident in 1978, and he was hospitalized for several months; Lev Parnas’s father died

                                                   20
        Case 1:19-cr-00725-JPO Document 218 Filed 09/21/21 Page 23 of 42




innocence, he should be precluded from mentioning such subjects in his opening statement, during

the presentation of evidence, or in closing statements, absent a ruling that a specific fact is relevant

and more probative than unfairly prejudicial. See, e.g., United States v. Paccione, 949 F.2d 1183,

1201 (2d Cir. 1991) (affirming preclusion of evidence that defendant had son with cerebral palsy

whom defendant had devoted his life to care for); United States v. Battaglia, 2008 WL 144826, at

*3 (S.D.N.Y. Jan. 15, 2008) (precluding “evidence of Defendant’s family and personal status” as

not “relevant to the issue of whether Defendant committed the crimes charged”); United States v.

Harris, 491 F.3d 440, 447 (D.C. Cir. 2007) (affirming preclusion of evidence designed “mainly to

cast [the defendant] in the sympathetic light of a dedicated family man”).

       The defendants should similarly be precluded from offering evidence or argument

concerning the punishment or consequences they face if convicted. Because the jury can have no

role in sentencing these defendants, it “should be admonished to ‘reach its verdict without regard

to what sentence might be imposed.’” Shannon v. United States, 512 U.S. 573, 579 (1994) (quoting

Rogers v. United States, 422 U.S. 35, 40 (1975)). For good reason: argument concerning

punishment “invites [jurors] to ponder matters that are not within their province, distracts them

from their factfinding responsibilities, and creates a strong possibility of confusion.” Id.

VII.   Irrelevant, Confusing, and Unfairly Prejudicial Subjects of Cross-Examination
       Should be Excluded

       The Government moves to limit cross-examination of two witnesses whom it expects to

call, Adam Laxalt and Felix Vulis, on subjects that would be irrelevant, confusing, and unfairly

prejudicial.


in April 1983; Lev Parnas was naturalized as a United States Citizen in Brooklyn, New York, on
December 16, 1986; Lev Parnas left Lincoln High School in Brooklyn, and received a NYS GED
in approximately 1988.”



                                                  21
        Case 1:19-cr-00725-JPO Document 218 Filed 09/21/21 Page 24 of 42




   A. Applicable Law

       Any cross-examination must satisfy Rule 403—that is, any subject may be inquired into

on cross-examination only if its probative value is not substantially outweighed by the danger of

unfair prejudice, confusion of the issues, or misleading the jury. See Fed. R. Evid. 403; United

States v. Sasso, 59 F.3d 341, 347-48 (2d Cir. 1995). Inquiry is unfairly prejudicial if it would

invite the jury to decide an issue material to the outcome of the case for reasons that have nothing

to do with the factual issues properly before the jury. See United States v. Harvey, 991 F.2d 981,

996 (2d Cir. 1993).

       The Federal Rules of Evidence further limit the circumstances under which evidence of

specific acts of a witness may be offered. Rule 608(b) provides that “[e]xcept for a criminal

conviction under Rule 609, extrinsic evidence is not admissible to prove specific instances of a

witness’s conduct in order to attack or support the witness’s character for truthfulness.” The Court

“may, on cross-examination, allow [those prior acts] to be inquired into,” but only if such acts “are

probative of the character for truthfulness or untruthfulness of . . . the witness.” Fed. R. Evid.

608(b)(1). Before cross-examining a witness on specific instances of prior conduct pursuant to

Rule 608, the questioner must have a good-faith basis to believe that the conduct occurred and that

it implicated the witness’s credibility. Hynes v. Coughlin, 79 F.3d 285, 294 (2d Cir. 1996).

“Although counsel may explore certain areas of inquiry in a criminal trial without full knowledge

of the answer to anticipated questions, he must, when confronted with a demand for an offer of

proof, provide some good faith basis for questioning that alleges adverse facts.” United States v.

Katsougrakis, 715 F.2d 769, 779 (2d Cir. 1983).

       Furthermore, Rule 611 provides that the Court should “protect witnesses from harassment

or undue embarrassment.” Fed. R. Evid. 611(a). It is well settled that “[t]he scope and extent of



                                                 22
        Case 1:19-cr-00725-JPO Document 218 Filed 09/21/21 Page 25 of 42




cross-examination lies within the discretion of the trial judge.” United States v. Scarpa, 913 F.2d

993, 1018 (2d Cir. 1990) (internal quotation marks omitted). As the Supreme Court has explained:

            [T]rial judges retain wide latitude insofar as the Confrontation Clause is
            concerned to impose reasonable limits on such cross-examination [of a
            prosecution witness] based on concerns about, among other things,
            harassment, prejudice, confusion of the issues, the witness’ safety, or
            interrogation that is repetitive or only marginally relevant. And as we
            observed earlier this Term, the Confrontation Clause guarantees an
            opportunity for effective cross-examination, not cross-examination that
            is effective in whatever way, and to whatever extent, the defense might
            wish.

Delaware v. Van Arsdall, 475 U.S. 673, 679 (1986) (internal quotation marks omitted). “As long

as a defendant’s right to confront the witnesses against him is not violated, limitations on cross-

examination are not grounds for reversal,” United States v. Roldan-Zapata, 916 F.2d 795, 806 (2d

Cir. 1990), and “[t]he decision of the trial court to restrict cross-examination will not be reversed

on appeal unless its broad discretion has been abused,” United States v. Maldonado-Rivera, 922

F.2d 934, 956 (2d Cir. 1990). “A trial judge does not abuse his discretion by curtailing cross-

examination as long as the jury has ‘sufficient information to make a discriminating appraisal of

the particular witness’s possible motives for testifying falsely in favor of the government.’”

Scarpa, 913 F.2d at 1018 (quoting United States v. Singh, 628 F.2d 758, 763 (2d Cir. 1980)).

   B. Discussion

       1.      Adam Laxalt

       In 2018, Adam Laxalt was Nevada’s Attorney General. That year, he unsuccessfully ran

for Governor. He is expected to testify that during his campaign he met Parnas, Fruman, and

Kukushkin (although he knows only Parnas by name) at various campaign events, that Parnas

promised to support Laxalt’s campaign, and that Parnas’s promises eventually resulted in a

$10,000 donation in Fruman’s name. Laxalt will further testify that he believed Fruman to be the



                                                 23
        Case 1:19-cr-00725-JPO Document 218 Filed 09/21/21 Page 26 of 42




true source of the donation, and that had Laxalt believed otherwise, he would have rejected the

donation.13 When Laxalt later came to suspect that Fruman was not the true donor, he caused a

check for the amount of the donation to be sent to the U.S. Treasury, in order to avoid continued

possession of the illegal donation without returning it to a potential wrongdoer.

       Parnas has informed the Government that he may wish to cross-examine Laxalt on political

positions that Laxalt has publicly adopted, in order to suggest that Laxalt could not honestly believe

those positions and thus is not credible. Such questioning would confuse the issues, distract the

jury, and be unnecessarily inflammatory. Laxalt was the Nevada manager for then-President

Trump’s 2020 re-election campaign, and is currently seeking the 2022 Republican nomination for

one of Nevada’s seats in the U.S. Senate. Given the fraught nature of modern politics, it can

reasonably be expected that some jurors will strongly disagree with Laxalt’s political positions,

and come to doubt his testimony for reasons entirely unrelated to its truth. Debating the “honesty”

of a particular political belief is not, however, the province of a criminal trial, and inviting that

debate would plainly distract from the jury’s focus on the conduct at issue in this case.14




13
         A witness may answer hypothetical questions asking what the witness would have done
had they known a fact that was not known to the witness at the time, but which other evidence
shows to be true. See United States v. Cuti, 720 F.3d 453, 457-61 (2d Cir. 2013). Here, the fact
that Laxalt would have returned Muraviev’s money, had he known it to be Muraviev’s money,
helps prove both that the defendants concealed the true source of the funds, and that they did so
based on the widespread knowledge that straw donations and donations from foreign nationals are
unlawful. That is, there is no point in making a political donation that the recipient will reject as
illegal, and thus the defendants tried to make their donations appear otherwise.
14
        The Government also expects to call a second former Nevada political candidate, Wesley
Duncan, as a witness. Duncan’s testimony is expected to be similar in nature to Laxalt’s. Duncan
has a lower public profile than Laxalt—he has sought and held less prominent positions, and is not
presently a candidate for any office. The defendants may thus have less interest in cross-examining
Duncan on political subjects. The Government nonetheless respectfully requests that the Court
impose the same limitation on cross-examining Duncan about any of his political positions.

                                                 24
        Case 1:19-cr-00725-JPO Document 218 Filed 09/21/21 Page 27 of 42




       Parnas has also suggested that he may wish to cross-examine Laxalt on media allegations,

first circulated in 2018, that when Laxalt applied to the Nevada state bar, he failed to disclose a

juvenile arrest for assaulting a police officer (or some similar charge). Laxalt has acknowledged

the underlying encounter with law enforcement, but denied any dishonesty in the application. The

Government does not object to inquiry on this subject: Although it has no information concerning

the veracity of the media reports, the mere existence of those reports likely creates a good-faith

basis to inquire. That said, Parnas must accept whatever answer Laxalt gives, because “extrinsic

evidence is not admissible to prove specific instances of a witness’s conduct in order to attack or

support the witness’s character for truthfulness.” Fed. R. Evid. 608(b). Further, should Parnas’s

counsel attempt to imply the truth of the allegation of dishonesty absent some evidence, unknown

to the Government, that the allegation is true, the Government respectfully requests the Court

provide the familiar instruction that a lawyer’s questions are not evidence. See United States v.

Eberhardt, 793 F. App’x 8, 12 (2d Cir. 2019).

       The Government has also disclosed to the defendants a 2017 FBI report concerning a 2016

recording of a meeting in which Laxalt was later accused of using his position as Nevada’s

Attorney General to benefit a political donor. This matter and the recording became public in

2018, and Laxalt testified about it before the Nevada state legislature, stating that his actions were

entirely proper. This incident does not appear to have led to any criminal investigation, and the

FBI concluded that recording did not contain evidence of a crime. Any continuing debate about

the recording therefore appears to be more a matter of politics than legal or factual dispute. See

generally https://www.rgj.com/story/news/politics/2017/05/18/laxalt-faces/329361001/.            The

Government therefore believes this would not be an appropriate topic of cross-examination, both




                                                 25
Case 1:19-cr-00725-JPO Document 218 Filed 09/21/21 Page 28 of 42
Case 1:19-cr-00725-JPO Document 218 Filed 09/21/21 Page 29 of 42




                               27
Case 1:19-cr-00725-JPO Document 218 Filed 09/21/21 Page 30 of 42
        Case 1:19-cr-00725-JPO Document 218 Filed 09/21/21 Page 31 of 42




18
        The Government is still attempting to determine whether to seek use immunity for Vulis’s
testimony. Such immunity might be necessary either because Vulis’s participation in the
conspiracy’s early discussions brought him close enough to the charges at issue in this case to
reasonably fear legal exposure, or because the cannabis business Vulis has pursued violates federal
statutes even if legal under the laws of the relevant states. If the Court grants Vulis such immunity,
the Government does not object to cross-examination on that subject, but such cross-examination
should not falsely imply that Vulis sought immunity for anything other than those reasons.

                                                 29
        Case 1:19-cr-00725-JPO Document 218 Filed 09/21/21 Page 32 of 42




VIII. Parnas’s Proffer Agreement is Enforceable Against Him

       On March 5, 2020, Parnas and his counsel met with members of this Office and the FBI,

to proffer Parnas’s potential testimony about the charges at issue here and other matters. In

advance of the proffer, the Government provided a written proffer agreement to Parnas’s counsel,

setting forth the terms under which statements Parnas made during the proffer could and could not

be used against him. (See Ex. A).19 At the meeting, Parnas indicated that he had reviewed the

agreement with his counsel and understood it. The Government then again reviewed the key

provisions of the agreement, and Parnas again indicated his understanding. As relevant here, the

Proffer Agreement provides that the Government may use Parnas’s proffer statements “to rebut

any evidence or arguments by or on behalf of” Parnas at “all phases of trial.” (Ex. A, at 1). Parnas,

his attorney, an attorney for the Government, and a special agent with the FBI signed the

agreement. During a lengthy proffer, Parnas made several statements that tend to prove the charges

at issue here, or facts underlying those charges. An FBI agent took detailed notes of the proffer,


19
      This exhibit consists of Parnas’s proffer agreement and the FBI report of his proffer. The
Government has filed this material under seal as portions of it relate to ongoing investigations.

                                                 30
        Case 1:19-cr-00725-JPO Document 218 Filed 09/21/21 Page 33 of 42




and later produced a formal report memorializing it (the “302”). Those notes, and the 302, have

been provided to Kukushkin and Parnas.

        Thus, should Parnas, through his counsel, make arguments or offer evidence that would be

rebutted by statements Parnas made during the proffer, the Government may call one or more FBI

agents to offer contradictory statements Parnas made during the proffers. Parnas’s counsel has

informed the Government that he intends to avoid any course of action that would allow that

response, but because the parties often disagree on what arguments, questions, or positions would

do so, the Government has here set forth its position, so that any disagreement can be litigated in

advance of trial.20

     A. Applicable Law

        Although statements made during plea negotiations are inadmissible, Fed. R. Evid. 410;

Fed. R. Crim. P. 11(e)(6), the Supreme Court has held that a defendant may waive the right to

prevent the use of such statements as long as the waiver is knowing and voluntary. United States

v. Mezzanatto, 513 U.S. 196 (1995). In Mezzanatto, the Court held that the protections in those

rules are waivable for purposes of impeachment or rebuttal since “[a] criminal defendant may

knowingly and voluntarily waive many of the most fundamental protections afforded by the

Constitution.” Id. at 201.

        The Second Circuit has specifically held that proffer agreements containing provisions

identical to those contained in the agreement executed by Parnas are enforceable. United States v.

Lyle, 919 F.3d 716, 732 (2d Cir. 2019); United States v. Rosemond, 841 F.3d 95, 107 (2d Cir.

2016); United States v. Velez, 354 F.3d 190 (2d Cir. 2004) (“[W]here a proffer agreement is entered


20
          The Proffer Agreement also permits the Government to use any of Parnas’s proffer
statements during cross examination, should Parnas choose to testify. The Government believes
it is in agreement with Parnas on this point.

                                                31
        Case 1:19-cr-00725-JPO Document 218 Filed 09/21/21 Page 34 of 42




into knowingly and voluntarily, a provision in which defendant waives his exclusionary privilege

under Federal Rule of Evidence 410 by permitting the Government to introduce defendant’s

proffer statements to rebut contrary evidence or arguments presented by the defense, whether or

not defendant testifies, is enforceable.”); see also United States v. Gomez, 210 F. Supp. 2d 465

(S.D.N.Y. 2002) (Chin, J.) (explaining various legal and policy reasons why proffer agreements

virtually identical to the Proffer Agreement are enforceable).

       In examining whether a defendant’s proffer statements may be introduced at trial for

rebuttal purposes, courts look to whether “there has been any evidence offered or elicited, or

factual assertion made, by or on behalf of the defendant that would trigger the Rule 410 waiver,”

and if so, “whether the proffer statement fairly rebut[s] the fact asserted or evidence offered or

elicited.” Rosemond, 841 F.3d at 107 (internal quotation marks omitted) (citing United States v.

Barrow, 400 F.3d 109, 117-21 (2d Cir. 2005)). Under the terms of the Proffer Agreement,

therefore, defense counsel is free to present a defense and to argue, for example, that the

Government has failed to prove its case beyond a reasonable doubt (or failed to present “credible”

evidence). Id. at 109-10 (summarizing factual assertions sufficient, and insufficient, to trigger a

proffer agreement’s waiver provision). Counsel cannot do so, however, in a manner that directly

or indirectly contradicts facts elicited during the proffer without triggering the waiver provision of

the agreement. Id.

   B. Discussion

       As the Proffer Agreement and the above law make clear, Parnas may not present evidence

or make arguments that are contrary to his own statements in the proffer session without permitting

the jury to assess those assertions in light of his contradictory proffer statements. Among the

statements that appear most likely to be relevant with respect to the Foreign Donor Scheme, Parnas



                                                 32
        Case 1:19-cr-00725-JPO Document 218 Filed 09/21/21 Page 35 of 42




admitted that the purpose of the money Parnas, Fruman, and Correia obtained from Muraviev was

to make campaign contributions to U.S. political candidates. With respect to the Straw Donor

Scheme, Parnas admitted that Fruman, rather than Parnas, paid for the donations made to the

campaign of Congressman Pete Sessions in Parnas’s name, and that Parnas did not reimburse

Fruman for those payments. Allowing Parnas to suggest otherwise, when he had in fact admitted

those facts as true, would deceive the jury and subvert the truth-seeking purpose of trial. See

Gomez, 210 F. Supp. 2d at 472.

       Accordingly, the Government will seek to introduce Parnas’s proffer statements if his

counsel takes a position inconsistent with those statements—whether in opening statement,

through cross-examination, during summation, or otherwise.           The Government respectfully

requests that, in the event that any of those waiver-triggering circumstances occurs, the Court

enforce the express terms of the Proffer Agreement and permit the Government to use Parnas’s

proffer statements. Further, to the extent that Parnas’s counsel takes a position contrary to Parnas’s

proffer statements during summation, the Government will request that evidence be reopened to

permit the Government to offer evidence of Parnas’s proffer statements, in accordance with the

terms of the Proffer Agreement.

       Offering Parnas’s proffer statements to rebut specific claims he may make at trial will not

infringe Kukushkin’s rights. Parnas discussed Kukushkin during his proffer, and if read in its

entirety the report of Parnas’s proffer plainly inculpates Kukushkin. But the individual admissions

that might be relevant to rebutting improper argument by Parnas—such as that Muraviev’s money

was sought and used for donations—did not mention Kukushkin.                Moreover, because the

Government would offer Parnas’s statements through a testifying agent (rather than, for example,




                                                 33
        Case 1:19-cr-00725-JPO Document 218 Filed 09/21/21 Page 36 of 42




a recording), the relevant admission can easily be elicited without mentioning Parnas’s statements

about Kukushkin.

       The ability to avoid directly implicating Kukushkin when offering Parnas’s proffer

statements matters because Bruton v. United States, 391 U.S. 123 (1968), holds that the

Confrontation Clause precludes the admission of a non-testifying defendant’s confession that also

implicates his co-defendant.     Subsequent case law, however, made clear that, where the

Government seeks to offer statements from a non-testifying defendant that specifically inculpate

a co-defendant, the statements can be redacted in a way that eliminates the use of the co-

defendant’s name and, in conjunction with appropriate limiting instructions, alleviates the

concerns raised by Bruton. See United States v. Jass, 569 F.3d 47, 61 (2d Cir. 2009) (upholding

district court’s admission of a co-defendant’s post-arrest confession where district court instructed

the jury not to use the confession in any way against the defendant, and the confession was redacted

in a way that permitted the jury to follow the limiting jury instruction). “So long as the confession

standing alone is not incriminating, even if the confession taken together with other evidence

implicates the defendant, the confession may be admitted.” United States v. Wimbley, 18 F. App’x

24, 27-28 (2d Cir. 2001).

       A defendant’s statements may be offered even when his redacted statements interlock with

other evidence to implicate his co-defendant. See United States v. Martinez-Montilla, 135 F. Supp.

2d 422, 424 (S.D.N.Y. 2001) (explaining that “the Bruton rule is not violated even where the

interlocking of the redacted statements with other evidence at trial could conclusively lead to the

identification of the individual referred to through neutral pronouns as the codefendant” (citing

Williams, 936 F.2d at 700; United States v. Smith, 198 F.3d 377, 385 (2d Cir. 1999)). Thus, even

though Parnas’s admission that Muraviev funded political donations would tend to inculpate



                                                 34
         Case 1:19-cr-00725-JPO Document 218 Filed 09/21/21 Page 37 of 42




Kukushkin when combined with other evidence showing Kukushkin’s involvement in transferring

Muraviev’s money to Parnas, the jury can be safely instructed not to consider Parnas’s statements

against Kukushkin, because the statements introduced at trial will not themselves expressly

mention or implicitly inculpate Kukushkin. See, e.g., United States v. Rubio, 709 F.2d 146, 155

(2d Cir. 1983) (cautionary instructions will avoid a Bruton issue “unless the admitted evidence is

clearly inculpatory as to the complaining co-defendant and is vitally important to the government’s

case.”); United States v. Wilkinson, 754 F.2d 1427, 1435 (2d Cir. 1985) (admission of a co-

defendant’s statement that corroborates the Government’s other evidence does not violate Bruton

unless “the statement, standing alone, would clearly inculpate [the complaining defendant] without

introduction of further independent evidence”).

IX.      Parnas’s Diversion of Some of the Donation Funds Is Intertwined with the Charged
         Conduct

         Although Parnas, Kukushkin, and others agreed to use Muraviev’s money to fund their

joint cannabis business—primarily by donating to U.S. politicians they believed would help the

business—they did not in fact use all the money for that purpose. Among other things, Parnas and

Fruman used a portion of the money to cover expenses for luxurious hotel accommodations and

airfare, and other personal expenses. Because this fact is inextricably connected to the charged

conduct, it should be admitted at trial.

      A. Applicable Law

         Direct evidence is “not confined to that which directly establishes an element of the crime.”

United States v. Gonzalez, 110 F.3d 941, 942 (2d Cir. 1997). As the Second Circuit has explained,

“[t]o be relevant, evidence need only tend to prove the government’s case, and evidence that adds

context and dimension to the government’s proof of the charges can have that tendency.” Id.;

accord United States v. Coonan, 938 F.2d 1553, 1561 (2d Cir. 1991). The Second Circuit has


                                                  35
        Case 1:19-cr-00725-JPO Document 218 Filed 09/21/21 Page 38 of 42




repeatedly held that actions and statements are admissible as direct evidence of the crimes charged,

and are “not considered other crimes evidence under” Federal Rule of Evidence 404(b), if (a) they

“arose out of the same transaction or series of transactions as the charged offense,” (b) they are

“inextricably intertwined with the evidence regarding the charged offense,” or (c) they are

“necessary to complete the story of the crime on trial.” United States v. Carboni, 204 F.3d 39, 44

(2d Cir. 2000); see also United States v. Quinones, 511 F.3d 289, 309 (2d Cir. 2007); United States

v. Baez, 349 F.3d 90, 93-94 (2d Cir. 2003). In those circumstances, the uncharged crimes evidence

is “appropriately treated as part of the very act charged, or, at least, proof of that act.” Quinones,

511 F.3d at 309 (internal citations and quotations marks omitted).

   B. Discussion

       At trial, the Government will offer bank documents, messages, summary charts prepared

by FBI forensic accountant Kimberly Espinoza, and other evidence, showing how Kukushkin and

others transferred one million dollars from foreign bank accounts controlled by Muraviev to

Parnas, Fruman, and Correia, and how that money was spent. That evidence will show that some

of the money was spent on the agreed-upon political donations, either to fund donations that had

not been made prior to the transfer, or to reimburse Fruman and others for donations they had

previously made consistent with the conspiracy’s plan. But the evidence will also show that Parnas

and others diverted some of the money to expenses that although arguably consistent with the

conspiracy’s objectives, were not political contributions (such as travel to political events), and

other expenses that appear entirely unrelated to the group’s agreement, such as plainly personal

costs incurred by Parnas and Fruman.

       Although Parnas’s (and Fruman’s) diversion of some of Muraviev’s money away from the

joint criminal objective is a dishonest act—Parnas arguably defrauded Muraviev to the extent he



                                                 36
       Case 1:19-cr-00725-JPO Document 218 Filed 09/21/21 Page 39 of 42




used Muraviev’s funds for purposes that benefitted only Parnas—it remains admissible at trial.

Espinoza will need to show as complete an accounting of the funds as possible to prove the charged

crimes, because an analysis that showed the destination of only some of Muraviev’s funds would

inevitably, and reasonably, strike the jury as incomplete. Thus, Parnas’s diversion of funds is

admissible because it “arose out of the same transaction or series of transactions as the charged

offense,” is “inextricably intertwined with the evidence regarding the charged offense,” and is

“necessary to complete the story of the crime on trial.” Carboni, 204 F.3d at 44.

       The Government also understands that Kukushkin may wish to argue that Parnas’s partial

diversion shows that he and Parnas did not in fact conspire with each other. Logically, that is a

non-sequitur. It is entirely possible both for Parnas and Kukushkin to have agreed to use

Muraviev’s money to make illegal campaign contributions, and for Parnas to have skimmed some

of that money for himself:

       As suggested by the age-old maxim “no honor among thieves,” coconspirators may
       reach some basic agreements among themselves but also engage in self-interested
       lying to each other on other points. It is commonplace, for example, for
       coconspirators to agree in principle to equally share proceeds of their illegal acts
       and yet, in practice, to try to cheat each other out of parts of the proceeds; but they
       are still guilty of having conspired to commit the illegal acts.

United States v. Gohari, 227 F. Supp. 3d 313, 316 (S.D.N.Y. 2017). Nonetheless, whether that

occurred here may be a factual question best left to the jury, and so the Government does not

dispute Kukushkin’s right to offer this evidence or argue that it rebuts the charged conspiracy.

Moreover, because the Government will be offering Parnas’s out-of-court statements under Rule

801(d)(2)(E), Kukushkin is entitled to impeach those statements under Rule 806. (See infra at 38-

39). Showing that Parnas did not in fact spend all Muraviev’s money in the manner his statements

claim would likely constitute a proper form of impeachment under Rule 806. Thus, for multiple




                                                 37
        Case 1:19-cr-00725-JPO Document 218 Filed 09/21/21 Page 40 of 42




reasons, evidence that not all Muraviev’s funds were spent to further the conspiracy is admissible,

even if that even might reflect badly on Parnas.

X.      This Court Should Rule on the Defendants’ Ability to Impeach Each Other’s
        Credibility Before Trial

        Because the Government will be offering the out-of-court statements of each defendant

against the other, each defendant has a right to impeach the other’s credibility. See Fed. R. Evid.

806 (“When a hearsay statement—or a statement described in Rule 801(d)(2)(C), (D), or (E)—has

been admitted in evidence, the declarant’s credibility may be attacked, and then supported, by any

evidence that would be admissible for those purposes if the declarant had testified as a witness.”).

The defendants have informed the Government that they may wish to impeach each other’s

credibility by broaching certain topics that the Government would not itself raise. For example,

Kukushkin has stated that he believes that Parnas’s participation in the Fraud Guarantee scam is

relevant to the jury’s assessment of Parnas’s credibility, even though the Court severed that

conduct from this trial. (See Dkt. 200, at 4). The Government expects Parnas to oppose any

mention of Fraud Guarantee. Parnas has also indicated that, at least if this Court allows use of the

Fraud Guarantee allegations to impeach him, Parnas would cross-examine Government witnesses

on litigation they had against Kukushkin, which involved allegations of unscrupulous business

practices by Kukushkin, but which neither Kukushkin nor the Government believe are otherwise

relevant to this case.

        The law governing impeachment of a witness’s credibility is generally discussed above.

(See supra at 22-23). When applying that law to resolve the competing interests of co-defendants,

courts have broad discretion. See, e.g., United States v. Bovain, 708 F.2d 606, 613 (11th Cir. 1983)

(affirming admission of defendant’s prior bad acts to impeach his out-of-court statements offered

against co-defendant, under Rule 806, with limiting instruction); United States v. Robinson, 783


                                                   38
        Case 1:19-cr-00725-JPO Document 218 Filed 09/21/21 Page 41 of 42




F.2d 64, 68 (7th Cir. 1986) (affirming district court’s decision not to follow Bovain, but rather to

bar two co-defendants from using each other’s prior convictions to impeach their out-of-court

statements).

       At this time, the Government takes no position on which extrinsic acts, if any, should be

admitted to allow the defendants to impeach each other’s out-of-court statements. It does,

however, respectfully request that the Court resolve this dispute before trial. Because the

Government bears the burden of proof, and because it will present its case first, it wishes to be able

to inform the jury of all the evidence this Court finds admissible. Otherwise, the jury may feel the

Government has “hidden” important facts.          For example, the Government is comfortable

discussing the Fraud Guarantee allegations against Parnas for the limited purpose of assessing the

credibility of his out-of-court statements, or not discussing those allegations at all, as the Court

deems appropriate. But the Government does not wish to offer Parnas’s statements without

apprising the jury of all the relevant evidence it can use to assess those statements, only to have

the Fraud Guarantee allegations surface later in the case. The Government has raised this topic

with the defendants’ counsel, and expects that they will address any specific impeachment they

wish to offer in their own motions in limine, or in their responses to the Government’s motions.21

                                              *   *    *




21
         The Government has informed the defendants that the issue of two Government witnesses’
litigation against Kukushkin may not be ripe, as the Government is not certain that it will call those
witnesses. Nonetheless, the Government believes that the Court could rule on the Fraud Guarantee
question and any other specific issues raised by the defendants, as well as giving general
parameters on this subject.

                                                  39
       Case 1:19-cr-00725-JPO Document 218 Filed 09/21/21 Page 42 of 42




                                       CONCLUSION

       For the foregoing reasons, the Government respectfully submits that the Court should grant

the above motions.

Dated: New York, New York
       September 21, 2021


                                                   Respectfully Submitted,

                                                   AUDREY STRAUSS
                                                   United States Attorney for the
                                                   Southern District of New York


                                            By:          /s/
                                                   Aline R. Flodr
                                                   Nicolas Roos
                                                   Hagan Scotten
                                                   Assistant United States Attorneys
                                                   (212) 637-2410

Cc:    Defense Counsel
       (Via ECF)




                                              40
